 
 
Exhibit 10.1

 
 
 
 
 
 
March 5, 2009


George T. Henning, Jr.
1415 Circleville Rd.
State College, PA 16803


Dear George:


We are pleased to make the following offer to you to join Aventine Renewable
Energy, Inc. as Interim Chief Financial Officer.



 
· 
Your annual base salary will be $300,000
 
· 
Tentative start date is March 9, 2009
 
· 
You will receive the normal Aventine benefits for which you may be eligible
 
· 
You will be eligible for a potential annual bonus as the Board of Directors may
determine
 
· 
You will need to complete an employment application, submit to drug/alcohol
testing, Bradley testing, and all other typical conditions of employment with
Aventine
 
· 
You are entitled to one (1) week of paid vacation for the remainder of 2009 and
will be granted such additional time off as appropriate for you to meet your
Pennsylvania State University Board of Trustees obligations and participate in
related activities
 
· 
In addition to the eight (8) paid company holidays, you are entitled to two (2)
Personal Days
 
· 
As Interim CFO, you will receive Aventine’s standard Director and Officer
liability coverage and corporate indemnification for all actions taken in your
role as Chief Financial Officer
 
· 
Aventine will also pay all reasonable costs directly related to your performance
in this position; these costs include but are not limited to long distance phone
charges, business meeting expenses, lodging, travel, entertainment,
out-of-pocket business expenses and similar costs directly related to your
performance in this position.  These expenses shall be compensated as such a
rate as to avoid any negative personal tax implications for you.
     

If you are agreeable to these terms, please sign one copy and return in the
enclosed envelope for our records.  Please note that this letter is for
informational purposes only and is not considered an employment contract.


 
 

--------------------------------------------------------------------------------

 
 
We are excited to offer this opportunity to you and the Aventine team is looking
forward to working with you in your new position.


Sincerely,





Ronald H. Miller
President & CEO




Accepted:




/s/ George T. Henning, Jr.
George T. Henning, Jr.
 
 

--------------------------------------------------------------------------------